654 S.E.2d 476 (2007)
HOSPICE & PALLIATIVE CARE CHARLOTTE REGION d/b/a Hospice at Charlotte, Petitioners
v.
NORTH CAROLINA DEPARTMENT OF HEALTH AND HUMAN SERVICES, Division of Facility Services, Certificate of Need Section, Respondent and
Community Home Care of Johnston County, Inc. d/b/a Community Home Care and Hospice, Respondent-Intervenor.
No. 425P07.
Supreme Court of North Carolina.
November 8, 2007.
Marcus C. Hewitt, Kevin W. Benedict, Raleigh, for Community Home Care of Johnston. Co.
Renee J. Montgomery, Susan L. Dunathan, Raleigh, for Hospice at Charlotte.
June S. Ferrell, Susan K. Hackney, Assistant Attorney Generals, for NCDHHS.
Prior report: ___ N.C.App. ___, 648 S.E.2d 284.

ORDER
Upon consideration of the petition filed by Respondent-Intervenor on the 27th day of August 2007 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."
Upon consideration of the petition filed on the 11th day of September 2007 by Respondent-Intervenor in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th day of November 2007."